Order entered January 4, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00589-CR
                                    No. 05-18-00590-CR
                                    No. 05-18-00591-CR

                          WILFRED EARL TARVER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
            Trial Court Cause Nos. F17-56635-X, F16-24069-X & F15-99720-X

                                          ORDER
       We GRANT appellee’s December 31, 2018 motion to extend the time for filing the

accompanying State’s brief, and ORDER the brief filed as of today’s date.


                                                     /s/   DAVID J. SCHENCK
                                                           PRESIDING JUSTICE